COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Guillermo Olmos Munoz v. The State of Texas

Appellate case number:     01-13-00810-CR

Trial court case number: 13CR0151

Trial court:               122nd District Court of Galveston County

        The Court directs the Galveston County District Clerk to supplement the record filed in
the above-referenced appeal with the following omitted exhibits, which the trial court admitted
into the evidence at trial and appellant designated for inclusion in the appellate record:

         1. State’s Exhibit No. 1 (CD–911 call)
         2. State’s Exhibit No. 2 (CD–Store surveillance)

See TEX. R. APP P. 34.6(b)(1), 35.3.

         The exhibits must be filed in this Court no later than 10 days from the date of this
order.

         It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: November 7, 2014